UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-05276 Value Line Strategic Asset Management Trust (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, NY 10017 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1500 Date of fiscal year end: December 31 Date of reporting period: September 30, 2010 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 9/30/10 is included with this Form. ■Value Line Strategic Asset Management Trust Schedule of Investments September 30, 2010 (Unaudited) Shares Value Common Stocks— 68.1% Consumer Discretionary— 9.3% Aeropostale, Inc.* $ AutoZone, Inc.* BorgWarner, Inc.* Buckle, Inc. (The) Chipotle Mexican Grill, Inc.* Coinstar, Inc.* Guess?, Inc. hhgregg, Inc.* J. Crew Group, Inc.* Jo-Ann Stores, Inc.* Johnson Controls, Inc. LKQ Corp.* O’Reilly Automotive, Inc.* Phillips-Van Heusen Corp. Priceline.com, Inc.* Strayer Education, Inc. TJX Companies, Inc. (The) Tractor Supply Co. TRW Automotive Holdings Corp.* Tupperware Brands Corp. Warnaco Group, Inc. (The)* WMS Industries, Inc.* Wolverine World Wide, Inc. Wyndham Worldwide Corp. Yum! Brands, Inc. Consumer Staples— 2.7% British American Tobacco PLC ADR Church & Dwight Co., Inc. Energizer Holdings, Inc.* Flowers Foods, Inc. Green Mountain Coffee Roasters, Inc.* Hormel Foods Corp. TreeHouse Foods, Inc.* Whole Foods Market, Inc.* Energy— 2.5% Concho Resources, Inc.* FMC Technologies, Inc.* Range Resources Corp. SM Energy Co. Southern Union Co. Southwestern Energy Co.* Tenaris S.A. ADR World Fuel Services Corp. Financials— 5.3% Affiliated Managers Group, Inc.* AFLAC, Inc. Arch Capital Group Ltd.* Banco Bilbao Vizcaya Argentaria, S.A. ADR Bank of Hawaii Corp. BlackRock, Inc. DuPont Fabros Technology, Inc. Eaton Vance Corp. Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) MSCI, Inc. Class A * Royal Bank of Canada T. Rowe Price Group, Inc. Toronto-Dominion Bank (The) U.S. Bancorp Wells Fargo & Co. Health Care— 11.3% Acorda Therapeutics, Inc.* Alcon, Inc. Alexion Pharmaceuticals, Inc.* Allergan, Inc. Amedisys, Inc.* Cerner Corp.* DENTSPLY International, Inc. Edwards Lifesciences Corp.* Emergency Medical Services Corp. Class A * Express Scripts, Inc.* Fresenius Medical Care AG & Co. KGaA ADR Henry Schein, Inc.* Hospira, Inc.* IDEXX Laboratories, Inc.* Illumina, Inc.* Intuitive Surgical, Inc.* Masimo Corp. Mettler-Toledo International, Inc.* Novo Nordisk A/S ADR Owens & Minor, Inc. ResMed, Inc.* SXC Health Solutions Corp.* Techne Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc.* United Therapeutics Corp.* Warner Chilcott PLC Class A West Pharmaceutical Services, Inc. 1 ■Value Line Strategic Asset Management Trust Schedule of Investments September 30, 2010 (Unaudited) Industrials— 17.0% Acuity Brands, Inc. $ Alliant Techsystems, Inc.* AMETEK, Inc. Babcock & Wilcox Co.* Barnes Group, Inc. BE Aerospace, Inc.* C.H. Robinson Worldwide, Inc. Canadian National Railway Co. CLARCOR, Inc. Copart, Inc.* Corrections Corp. of America* Curtiss-Wright Corp. Danaher Corp. DigitalGlobe, Inc.* Donaldson Co., Inc. EMCOR Group, Inc.* EnerSys* Esterline Technologies Corp.* Flowserve Corp. General Dynamics Corp. Geo Group, Inc. (The)* Hunt (J.B.) Transport Services, Inc. IDEX Corp. IHS, Inc. Class A* ITT Corp. Kansas City Southern* Kirby Corp.* L-3 Communications Holdings, Inc. Lennox International, Inc. McDermott International, Inc.* Navistar International Corp.* Polypore International, Inc.* Quanta Services, Inc.* Republic Services, Inc. Rockwell Collins, Inc. Roper Industries, Inc. Stericycle, Inc.* Toro Co. (The) TransDigm Group, Inc. United Technologies Corp. URS Corp.* Valmont Industries, Inc. W.W. Grainger, Inc. Waste Connections, Inc.* Woodward Governor Co. Information Technology— 8.1% Accenture PLC Class A Acme Packet, Inc.* Amphenol Corp. Class A Anixter International, Inc.* ANSYS, Inc.* Apple, Inc.* Aruba Networks, Inc.* Blackboard, Inc.* Cavium Networks, Inc.* Check Point Software Technologies Ltd.* Cognizant Technology Solutions Corp. Class A* CommVault Systems, Inc* Concur Technologies, Inc.* DG Fastchannel, Inc.* Dolby Laboratories, Inc. Class A* Equinix, Inc.* FactSet Research Systems, Inc. Informatica Corp.* Itron, Inc.* Nuance Communications, Inc.* Salesforce.com, Inc.* Solera Holdings, Inc. Teradata Corp.* TIBCO Software, Inc.* VeriFone Holdings, Inc.* VistaPrint NV* VMware, Inc. Class A* Materials— 8.0% Air Products & Chemicals, Inc. Airgas, Inc. Albemarle Corp. AptarGroup, Inc. Ball Corp. Celanese Corp. Series A Cliffs Natural Resources, Inc. Crown Holdings, Inc.* Ecolab, Inc. FMC Corp. Greif, Inc. Class A Lubrizol Corp. (The) NewMarket Corp. Praxair, Inc. Rockwood Holdings, Inc.* Scotts Miracle-Gro Co. (The) Class A Sigma-Aldrich Corp. Valspar Corp. (The) Telecommunication Services— 2.2% American Tower Corp. Class A * Crown Castle International Corp.* SBA Communications Corp. Class A * Telefonica S.A. ADR TW Telecom, Inc.* 2 ■Value Line Strategic Asset Management Trust Schedule of Investments September 30, 2010 (Unaudited) Utilities— 1.7% EQT Corp. $ ITC Holdings Corp. Questar Corp. South Jersey Industries, Inc. Wisconsin Energy Corp. Total Common Stocks (Cost $160,160,620) Principal Amount Value U.S. Government Agency Obligations— 7.1% $ Federal Home Loan Banks, 1.38%, 5/16/11 $ Federal Home Loan Mortgage Corp., 4.00%, 12/15/13 Federal Home Loan Mortgage Corp., 5.00%, 1/1/21 Federal Home Loan Mortgage Corp., 5.00%, 10/1/21 Federal Home Loan Mortgage Corp., 5.00%, 10/1/21 Federal Home Loan Mortgage Corp., 5.00%, 11/1/21 Federal Home Loan Mortgage Corp., 5.50%, 4/15/22 Federal Home Loan Mortgage Corp., 4.50%, 6/15/23 Federal Home Loan Mortgage Corp., 5.50%, 3/15/24 Federal Home Loan Mortgage Corp., 4.50%, 10/15/27 Federal National Mortgage Association, 5.00%, 11/1/34 Government National Mortgage Association, 5.50%, 1/15/36 Government National Mortgage Association, 5.50%, 8/20/37 Total U.S. Government Agency Obligations (Cost $23,402,478) U.S. Treasury Obligations— 8.6% U.S. Treasury Notes, 1.13%, 6/30/11 U.S. Treasury Notes, 1.00%, 8/31/11 U.S. Treasury Notes, 1.00%, 9/30/11 U.S. Treasury Notes, 1.88%, 7/15/13 (1) U.S. Treasury Notes, 6.13%, 11/15/27 Total U.S. Treasury Obligations (Cost $27,517,628) Corporate Bonds & Notes— 4.1% Basic Materials— 0.3% EI du Pont de Nemours & Co., 3.25%, 1/15/15 Communications— 0.7% BellSouth Corp., 5.20%, 9/15/14 Consumer, Non-cyclical— 0.6% Pfizer, Inc., 5.35%, 3/15/15 Campbell Soup Co., 3.05%, 7/15/17 Energy— 0.7% ConocoPhillips, Fixed, 4.60%, 1/15/15 Halliburton Co., Fixed, 6.15%, 9/15/19 Financial— 1.5% SLM Corp., 2.77%, 4/1/14 (2) Industrial— 0.3% Boeing Co. (The), Fixed, 3.50%, 2/15/15 Total Corporate Bonds & Notes (Cost $14,123,814) Total Investments — 87.9% (Cost $225,204,540) $ Short-Term Investments— 12.0% Repurchase Agreements— 12.0% With Morgan Stanley, 0.18%, dated 09/30/10, due 10/01/10, delivery value $41,000,205 (collateralized by $40,850,000 U.S. Treasury Notes 1.3750%, due 05/15/13, with a value of $41,922,313) Total Short-Term Investments (Cost $41,000,000) Cash And Other Assets In Excess Of Liabilities— 0.1% Net Assets (3) —100.0% $ Net Asset Value Per Outstanding Share ($343,412,085 ÷ 20,659,690 shares outstanding) $ * Non-income producing. Treasury Inflation-Protection Security (TIPS) The rate shown on floating rate securities is the rate at the end of the reporting period.The rate changes monthly. 3 ■Value Line Strategic Asset Management Trust Schedule of Investments September 30, 2010 (Unaudited) For federal income tax purposes, the aggregate cost was $266,204,540, aggregate gross unrealized appreciation was $82,597,842, aggregate gross unrealized depreciation was $5,859,417 and the net unrealized appreciation was $76,738,425. ADR American Depositary Receipt. REIT Real Estate Investment Trust 4 In accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC 820-10), Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards (“SFAS”) No.157), the Fund discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: ● Level 1: Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2: Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3: Inputs that are unobservable. In April 2009, the Fund adopted the authoritative guidance included in FASB ASC 820-10, Fair Value Measurements and Disclosures, on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly (formerly FSP FAS 157-4). FASB ASC 820-10-35-51A to 51H indicates that if an entity determines that either the volume and/or level of activity for an asset or liability has significantly decreased (from normal conditions for that asset or liability) or price quotations or observable inputs are not associated with orderly transactions, increased analysis and management judgment will be required to estimate fair value. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operatingat normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The guidance also requires additional disclosures regarding inputs and valuation techniques used, change in valuation techniques and related inputs, if any, and more disaggregated information relating to debt and equity securities. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The following is a summary of the inputs used as of September 30, 2010 in valuing the Fund’s investments carried at value: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
